DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al (US 2016/0237515), hereinafter “Kajihara”. 
Regarding Claim 1, Kajihara discloses a hot-rolled steel sheet or bar ([0002]-[0004]), the steel comprising a composition of ([0024]-[0043]): 
Element
Instant Claims (wt%)
Kajihara Ranges (wt%)
C
0.06 - 0.11%
0.05 - 0.30%
Si
>0 and ≤0.25% 
<0.5%
Mn
0.8% - 2.0%
0.3 - 3.0%
P
>0 and ≤0.01%
<0.03%
S
>0 and ≤0.01%
<0.035%
Al
0.01% - 0.03%
0.015 - 0.1%
Ni
0.5% - 1.00%
≤3.0%
Mo
0.027% - 0.125%
≤1.0%
Cr
>0 and ≤0.25%
≤3.0%
Cu
>0 and ≤0.28%
≤2.0%
N
>0 and ≤0.01%
0.003 to 0.3%
Fe
balance
balance


	Regarding claim 1, Kajihara discloses a steel composition which satisfies or overlaps with the instantly claimed elemental weight ranges as disclosed above in the chart. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 1, Kajihara discloses that the hot-rolled steel sheet exhibits good cold formability and maintains high surface hardness of a surface portion (i.e., steel reinforcing bar has a surface layer) while maintaining high toughness in the core portion (i.e., a core excluding the surface layer). 
Regarding claim 1, Kajihara discloses that the steel composition has a microstructure containing, in area ratio, ferrite: from 10 to 50%, pearlite from 15 to 15% and remainder: bainite ([0030]-[0033]). Kajihara discloses a process for forming the steel product by heating the steel composition before hot rolling step at a temperature of 1,150 to 1300C (Paragraph [0095]), hot-rolling the heated steel composition between 900C to 1200C with a hot finish rolling temperature of 850C or greater, rapid cooling to a temperature between 580C and 680C, a slow cooling step, and an additional rapid cooling step ([0099]-[0103]). Although Kajihara does not explicitly disclose, “wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite”, the steel composition of Kajihara has a separate surface and core component, an overlapping composition, an overlapping area fraction of ferrite, pearlite, and bainite, and a substantially similar method of processing the steel product. ”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, one of ordinary skill in the art would expect the steel sheet of Kajihara to have, wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite, because the steel product of Kajihara appears to have the same or substantially same composition [0024]-[00423]) and microstructure ([0030]-[0033]), and the steel product of Kajihara is made by a substantially similar process, as disclosed above ([0099]-[0103]).
Kajihara does not expressly teach “wherein the hardened layer has a depth corresponding to 0.31 to 0.55 times the radius of the steel reinforcing bar from the surface of the reinforcing steel bar”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, one of ordinary skill in the art would expect the steel sheet of Kajihara to have, wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite, because the steel product of Kajihara appears to have the same or substantially same composition [0024]-[00423]) and microstructure ([0030]-[0033]), and the steel product of Kajihara is made by a substantially similar process, as disclosed above in claim 1 ([0099]-[0103]).
	Regarding claim 2, Kajihara discloses that the steel composition has a microstructure containing, in area ratio, ferrite: from 10 to 50%, pearlite from 15 to 15% and remainder: bainite ([0030]-[0033]), which overlaps with the instantly claimed area fraction ranges, “35 to 45% of bainite, 45 to 55% of needle-like ferrite, and 5 to 15% of pearlite”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 3, Kajihara discloses that the steel composition has a tensile strength between 350 to 700 MPa and a hole expansion ratio of 20% or more (Paragraph [0109]). Kajihara does not expressly teach “wherein the steel reinforcing bar satisfies a yield strength of 500 MPa or more, a tensile strength/yield strength ratio of 1.15 or more, an elongation of 10% or more, at room temperature, has a uniform elongation of 3% or more as measured on an unnotched specimen at -170C, a notch sensitivity ratio of 1.0 or more at -170C, and wherein the notch sensitivity ratio is the ratio of tensile strength of notched specimen/ yield strength of unnotched specimen. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, one of ordinary skill in the art would expect the steel sheet of Kajihara to have, wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite, because the steel product of Kajihara appears to have the same or substantially same composition [0024]-[00423]) and microstructure ([0030]-[0033]), and the steel product of Kajihara is made by a substantially similar process, as disclosed above in claim 1 ([0099]-[0103]).
	Regarding claim 5, Kajihara discloses that the grain size for all grain types including ferrite, have a grain size between 3 to 50 µm, which overlaps with the instantly claimed area grain size, “wherein the ferrite in the core has a grain size of 9 to 11 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Response to Arguments
Applicant’s arguments, see p. 5, filed 6/17/2022, with respect to the previous rejections under 35 U.S.C. 112(b) and the previous claim objections have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous rejections under 35 U.S.C. 112(b) and the previous claim objections have been withdrawn. 
Applicant’s arguments, see pp. 6-7, filed 6/17/2022, with respect to the rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Kajihara (US 2016/0237515) have been fully considered but they are not found persuasive. 
Applicant has amended claim 1 to include the limitation of canceled claim 4 to further recite, “wherein the hardened layer has a depth corresponding to 0.31 to 0.55 times the radius of the steel reinforcing bar from the surface of the reinforcing steel bar”. Applicant states for the claimed invention, when the steel reinforcing bar is sectioned in a direction perpendicular to the longitudinal direction of the steel reinforcing bar, the surface layer may have an area fraction of 35 to 50% relative to the total area of the section. Applicant states that the instantly claimed steel bar structure including the hardened layer surface formed of martensite are not suggested or taught in Kajihara. Applicant states that Kajihara merely reports a hot rolled steel sheet, but fails to indicate forming a steel bar using the instantly claimed steel composition. Applicant states that Kajihara is directed to avoid martensite by controlling the cooling temperature. 
In response, Examiner notes discloses a hot-rolled steel sheet or bar ([0002]-[0004]), the steel comprising a composition disclosed in the table above ([0024]-[0043]). Kajihara discloses a steel composition which satisfies or overlaps with the instantly claimed elemental weight ranges as disclosed above in the chart. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, Kajihara does disclose using a steel composition that overlaps with the instantly claimed steel composition. 
In regards to forming martensite, Kajihara does not explicitly disclose, “wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite”, the steel composition of Kajihara has a separate surface and core component, an overlapping composition, an overlapping area fraction of ferrite, pearlite, and bainite, and a substantially similar method of processing the steel product. ”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, one of ordinary skill in the art would expect the steel sheet of Kajihara to have, wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite, because the steel product of Kajihara appears to have the same or substantially same composition [0024]-[00423]) and microstructure ([0030]-[0033]), and the steel product of Kajihara is made by a substantially similar process, as disclosed above ([0099]-[0103]). As disclosed above in the 103 rejection, the process of making the steel product with overlapping steel composition would result in a substantially same composition having a substantially similar microstructure and a hardened layer of tempered martensite. Therefore, Kahjihara still teaches the claimed invention therefore the previous 103 rejection is hereby maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY N KANG/
Examiner, Art Unit 1738                                                                                                                                                                                                
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734